Citation Nr: 1753644	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  10-33 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to helpless child benefits on behalf of the Veteran's son E, on the basis of permanent incapacity for self-support before he attained that age of 18, to the February 2011 date of death of E.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from April 1979 to April 2002. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In an April 2011 statement the Veteran reported that his son, who had been born in March [REDACTED], 1985, had passed away on February [REDACTED], 2011.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a May 2017 videoconference.  A transcript thereof is on file.  At the videoconference it was agreed to hold the case open for 90 days for the submission of additional medical evidence.  Subsequent thereto additional medical evidence was received without a written waiver of initial RO consideration of such evidence.  

In the Veteran's VA Form 9, received in September 2010, he made reference to a belief that he "be reimbursed for Veteran with spouse and child or Veteran with spouse and no child."  This matter is referred to the RO for clarification.  38 C.F.R. § 19.9(b) (2017).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

At the May 2017 videoconference the Veteran testified that his son, E., was born with cystic fibrosis and that this disease affected the lungs, the pancreas and the digestive system, and the kidneys and that when cystic fibrosis is formed, most of the heavy thick liquid is formed in the lungs.  Breathing alone was difficult and diminished stamina such that his son was not strong enough to function as a normal person to support himself.  E. was diagnosed with cystic fibrosis at six months of age at the Womack Army Hospital in Fayetteville, North Carolina, by Dr. S.  For 10 years he was treated at the University of North Carolina at Chapel Hill by a Dr. L.  And for 12 years after that he was treated at the Portsmouth Naval Hospital, by Dr. T.  Pages 4 and 5 of the transcript.  

The Veteran testified that his son had required oxygen therapy and the Veteran had had to carry his son up and down the stairs every morning.  His son had also used a wheel chair.  Page 7.  The Veteran's spouse also testified that their son had had cystic fibrosis since he was six months old and was diagnosed with diabetes when he was six years old.  Their son had needed direct care by her every day.  Page 8.  

The Veteran testified that his son had had surgery on his right eye once, and twice on the left eye.  The Veteran's spouse testified that their son was insulin dependent, and they had helped administer it three times a day prior to his becoming 18 years of age.  Page 9.  It took some time before their son was able to administer insulin to himself.  Page 10.  She testified that they were still administering the insulin to their son up to March 2003.  

With respect to their son working in a school cafeteria, their son loved to do any kind of work.  When the Veteran had been injured, and before their son's condition worsened to the point that he was on oxygen and could not walk, he would help the Veteran cut the grass and wash vehicles.  Page 11.  However, the Veteran's spouse testified that following such work, the next day their son would be sick.  Due to his cystic fibrosis he was susceptible to upper respiratory infections requiring hospitalization.  Pages 11 and 12.  

The Veteran's spouse testified that their son had pretty much worked part-time, about 3 to 4 hours, and she believed that he did this because he wanted to feel independent to some degree, but he was basically very ill and was not able to work a lot of days.  Even in high school their son had been placed in special classes.  Page 12.  After his graduation from high school [at age 19] he was a little healthier and they had given him a car and then he had worked many hours as a cashier just to get money to put gas in his car.  The Veteran testified that it was in about 2009 that his son's health had begun to go downhill.  Page 13.  

It was agreed to hold the record open for 90 days to allow the Veteran to obtain a medical opinion to the effect that his son was incapable of self-support prior to attaining the age of 18.  Pages 15 and 16.  The Veteran's spouse displayed a picture which was described as showing their son in a wheelchair with an oxygen tank.  Page 17.  

Subsequent thereto additional medical evidence was received without a written waiver of initial RO consideration of such evidence.  

The Board notes that VA's duty to assist a claimant may in some circumstance include obtaining a retrospective medical opinion.  See Chotte v. Peake, 22 Vet. App. 80, 85 (2008).  In the opinion of the Board such an opinion could be helpful in this case.  Accordingly, to facilitate the obtaining of such an opinion, much of the relevant background in this case is set forth below.  

Background

The Veteran's son, E., was born on March [REDACTED], 1985.  

Records of Womack Hospital show that the Veteran's son, E., was first diagnosed with cystic fibrosis in about September 1985.  

Submitted after the videoconference was a January 1986 record from the North Carolina Department of Human Services stating that a certificate had been received from a physician certifying that the Veteran's son was significantly affected by cystic fibrosis and the taxpayer (the Veteran) was eligible for a $1,000 income tax exemption.  

Also submitted after the videoconference was a portion (the first page of a multi-page) letter dated October 3, 1994 from T. G., Chief of the Exceptional Family Members Program of the Department of Pediatrics of Tripler Army Hospital.  It was reported that he had been following the Veteran's son since he was diagnosed with cystic fibrosis in 1985.  His course has been complicated by (1) severe failure to thrive at the time of presentation that responded well to supplemental pancreatic, enzymes, (2) Insulin-dependent diabetes that was diagnosed in 1991, and (3) chronic airway infection with Staph aureus and Pseudomonas aeruginosa requiring frequent courses of antibiotic therapy.  He has had progressive increase in respiratory symptoms over the last 9 months.  His chest X-rays showed mild changes of cystic fibrosis with hyperinflation and some bronchiectatic areas in the light upper lobe and left base.  The child required close medical attention from a pediatric pulmonologist who had experience with cystic fibrosis as well as a pediatric endocrinologist for management of his diabetes.  In addition, the patient should be assigned to a specific pediatrician who would provide continuity of care for such a complex-patient.  

It was also stated that special considerations for housing included (1) close proximity to medical facilities and (2) air conditioning because the child's lung disease might be aggravated by chronic exposure to increased temperatures.  

Records of Tripler Army Hospital in May 1995 confirm that the Veteran's son, E., was diagnosed with diabetes.  

The Veteran's son, E., attained the age of 18 on March [REDACTED], 2003.  

Records show that E. developed end-stage kidney failure, due to diabetes, in 2005, at about 20 years of age.  

Thereafter, E. developed blindness in the left eye, for which he underwent surgery for a retinal detachment.  

Dr. V. R. reported in June 2006 that E. had loss of vision in the right eye, being able to count fingers at five feet, while visual acuity was 20/60 in the left eye.  The diagnosis was proliferative diabetic retinopathy.  He had left peripheral laser treatment in May 2006, and had a vitrectomy with membrane peel in June 2006.  Subsequent treatment records noted some loss of vision in the left eye, but no severe loss of vision.  

The Veteran's son, E., graduated from high school at age 19.  In June 2004 he received a Special Diploma from Newport News Public Schools, Woodside High School.  

Records from a military medical facility show that E. was diagnosed with diabetic nephropathy in August 2007 and that he first required renal dialysis in May 2008 but dialysis actually began in about October or November 2008.  Additional military records show that E. was able to complete high school and was working as a cashier at a school cafeteria in June 2007 [after attaining the age of 18].  In October 2007 it was noted that he was working at K-Mart as a cashier and worked about 60 hours weekly at two jobs.  E. reported that he wanted to move out on his own but stated that his parents believed it would be easier for him if he lived at home.  A January 2008 record shows that although his disabilities were serious, he required his mother's care due to his low maturity level.  

The record does not indicate that the Veteran's son, E., worked after 2007. 

In VA Form 646, Statement of Accredited Representative in Appealed Case, it was stated that a 2008 W-2, Wage and Tax Statement, Aramark Food & Sup SVCS Agent for Aramark Schools, LLC, shows an earned wage for the appellant' son for 2007 in the amount of $1,899.17, which was well below the established threshold of gainful employment for self-support.  A report of earnings, i.e. paycheck or W-2 was not found for purported employment with K-Mart.  

In the Veteran's December 2008 claim he reported that his son had cystic fibrosis at birth and diabetes since age 11.  He had had kidney failure for the last three (3) years and was currently receiving kidney dialysis three times weekly for the last two months.  He had had brittle bone disease since 1995, and he had been blind in the left eye since 2005.  Due to these disabilities, his son was unable to secure employment.  

Information in October 2008 from SSA indicates that as of May 19, 2008 E. was found to be medically disabled for the purpose of SSA benefits.  This was the date of placement of a hemodialysis catheter to start dialysis; the condition became so severe that all work activity was restricted.  However, according to SSA his disability could not be established any earlier than May 19, 2008 (about 5 years after he attained the age of 18).   

Dr. R. L. of the Pediatric Pulmonary Medicine reported in January 2009 that E. had cystic fibrosis, diabetes, and renal failure.  It was stated that he required significant support from his family to complete treatment for his illnesses.  He underwent renal dialysis three times weekly.  

A November 2009 statement from a physician of the pulmonary division of the Portsmouth, Virginia, Naval Medical Center reflects that cystic fibrosis is chronic, affecting the lungs, pancreas, and gastrointestinal tract and other organs.  It was complicated by progressive loss of lung and pancreatic function leading to significant disability.  In E.'s case he had developed moderate to severe pulmonary disease and diabetes, the latter leading to kidney failure.  He was now receiving chronic hemodialysis 4 hours at a time, 3 times weekly.  Due to his problems he was constantly severely fatigued and had significant shortness of breath with mild to moderate exertion.  He was disabled and unable to be gainfully employed to sustain and support himself.  

In the Veteran's December 2009 notice of disagreement (NOD) it was stated that his son had always been seen at the Portsmouth Naval Hospital since 1998.  E. had graduated from high school "but his diploma was special (mental)."  E. had tried to work two jobs but his health had continued to decline and the period of his working two jobs only lasted for several weeks or months.  E. had been diagnosed with diabetes in 1991, when he was six years old.  The Veteran and E.'s mother had learned to treat E. with insulin after the Veteran returned from the Gulf War, and not in 1995 at Tripler Army Hospital in Hawaii.  Prior to his 18th birthday E. had developed cystic fibrosis, diabetes, brittle bone disease, and partial blindness in the left eye.  

Also, records underlying the award of SSA benefits are not of record.  And, in light of information that E. received a special diploma, it was previously requested that records of his high school transcript be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit the complete copy, i.e., all pages, of the October 3, 1994 statement from T. G., Chief of the Exceptional Family Members Program of the Department of Pediatrics of Tripler Army Hospital.  

2.  Take the appropriate steps to obtain all SSA records pertaining to any award of benefits to or on behalf of the Veteran's son.  

3.  Take the appropriate steps to obtain records of the Veteran's high school transcript.  

4.  After the foregoing development is complete, or after a reasonable time there has not been compliance with the foregoing development, arrange with an appropriate VA clinician to review the file and determine whether the Veteran's son, E., became incapable of self-support prior to reaching the age of 18.  The claims file should be made available to the examiner in conjunction with the examination.  The rationale for all opinions should be provided.  The examiner is asked to determine whether it is at least as likely as not (i.e., 50 percent or greater possibility) that E's disabilities rendered him permanently incapable of self-support at the age of 18.  

The examiner is instructed that the focus of analysis must be on E.'s condition at the time of his 18th birthday.  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self- support. 

If possible, the VA examiner should indicate what employment limitations, if any, would have existed at age 18.  

If the VA examiner determines that E. was capable of self-support, the VA examiner is asked to identify and discuss the evidence that establishes that E. was capable of self-support with particular attention to his industrial and employment capabilities, if any.  

If the VA examiner determines that E. was permanently incapable of self-support at the age of 18, the VA examiner is then asked to express an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that there was improvement sufficient to render E. capable of self-support after age 18, that is, whether the incapacity of self-support continued and was permanent until his death.  

A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  A complete rationale for any opinion offered should be provided.

5.  Then, readjudicate the claim.  If the benefit sought is not granted, the Veteran should be furnished a SSOC and afforded the opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 

